United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 14-588
Issued: July 1, 2014

Case Submitted on the Record

ORDER REMANDING CASE
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

On January 17, 2014 appellant filed a timely appeal from a January 6, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP) finding that he was at fault
in creating an overpayment of compensation. The Board docketed the appeal as No. 14-588.
On prior appeal, by decision dated December 3, 2013, the Board found that appellant
received an overpayment of compensation in the amount of $56,316.66 for the period March 1,
2009 to February 9, 2013 because he received compensation from OWCP after he elected
retirement benefits from the Office of Personnel Management (OPM).1 The Board further
determined, however, that he was not at fault in creating the overpayment. The Board noted that
appellant had not received any payment from OPM during the period of the overpayment of
compensation. The Board thus found that he had not accepted a payment that he knew or should

1

Docket No. 13-1307 (issued December 3, 2013). OWCP accepted that on July 29, 1985 appellant, then a 30year-old letter carrier, sustained acute lumbar strain and a herniated L5 disc in the performance of duty. In decisions
dated October 21, 2009 and March 10, 2011, the Board affirmed OWCP decisions denying his request for
reconsideration of its finding that he did not establish an employment-related recurrence of disability beginning
April 16, 2003 as the request was untimely and did not demonstrate clear evidence of error. Docket No. 09-435
(issued October 21, 2009); Docket No. 10-1278 (issued March 10, 2011).

have known to be incorrect.2 The Board remanded the case for consideration of waiver of
recovery of the overpayment.
On remand, by decision dated January 6, 2014, OWCP again found that appellant was at
fault in creating the $56,631.66 overpayment of compensation for the period March 1, 2009 to
February 9, 2013. It determined that, while he had not received a payment from OPM at the time
of its preliminary fault determination, it had advised him on April 16, 2013 that he had the
responsibility to pay the debt upon receipt of the money from OPM. OWCP noted that appellant
had received payment from OPM at the time it issued the final overpayment determination.
The Board, having reviewed the case record, finds that the case is not in posture for
decision. The Board has final authority to determine questions of law and fact. The Board’s
determinations are binding upon OWCP and must, of necessity, be so accepted and acted upon
by the Director of OWCP.3 Otherwise there could be no finality of decisions; the whole appeals
procedure would be nullified and questions would remain moot.4
Accordingly, as OWCP failed to follow the Board’s directive in its December 3, 2013
decision to consider waiver of recovery of the overpayment, the case must be remanded to
OWCP for the action described in the Board’s December 3, 2013 decision. Following this and
any further development deemed necessary, it should issue a decision regarding whether
recovery of the overpayment should be waived.

2

The Board cited Franklin L. Bryan, 56 ECAB 310 (2005). In Bryan, OWCP found that the claimant was at fault
in creating an overpayment of compensation from July 7 to September 7, 2002 because he received benefits from
OWCP and OPM for the same time period. The Board noted that he elected OPM disability retirement benefits on
July 2, 2002 but OWCP continued to pay him compensation until September 7, 2002. The claimant did not receive
payment from OPM during the period in question. The Board determined that as he had not received benefits from
OPM from July 7 to September 7, 2002, he did not receive a dual benefit when OWCP paid him compensation
during this period as he had not accepted payments that he knew or should have known were incorrect. The Board
stated, “Although [the claimant] was generally aware that he could not simultaneously receive OPM benefits and
workers’ compensation payments, no payment was made by OPM during the period in question.” It thus found that
he was not at fault in creating the overpayment.
3

See Paul Raymond Kuyoth, 27 ECAB 498 (1976); Anthony Greco, 3 ECAB 84 (1949); see also Frank W. White,
42 ECAB 693 (1991) (the Board’s order in a prior appeal imposed an obligation on the Director to take particular
actions as directed).
4

See Anthony Greco, supra note 3.

2

IT IS HEREBY ORDERED THAT the January 6, 2014 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this order of the Board.
Issued: July 1, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

3

